510 S.E.2d 376 (1999)
350 N.C. 56
STATE of North Carolina
v.
Sherald Bernie QUALLS.
No. 331A98.
Supreme Court of North Carolina.
February 5, 1999.
*377 Michael F. Easley, Attorney General by Elizabeth Leonard McKay, Special Deputy Attorney General, Raleigh, for the State.
Malcolm Ray Hunter, Jr., Appellate Defender by Charlesena Elliott Walker, Assistant Appellate Defender, Durham, for defendant-appellant.
PER CURIAM.
The Court voted unanimously to affirm the decision of the Court of Appeals as to defendant's conviction for second-degree murder.
Justice Frye voted to reverse the decision of the Court of Appeals as to defendant's conviction for felonious child abuse for the reasons stated in the dissenting opinion by Greene, J. The remaining members of the Court voted to affirm the Court of Appeals for the reasons stated in the majority opinion by Walker, J. Accordingly, the decision of the Court of Appeals is affirmed.
AFFIRMED.